847 N.E.2d 511 (2006)
219 Ill.2d 596
301 Ill.Dec. 501
Albert PILKERTON et al., respondents,
v.
COTTRELL, INC., petitioner.
No. 101116.
Supreme Court of Illinois.
May 24, 2006.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in Pilkerton v. Cottrell, Inc., case No. 5-04-0109 (07/06/05). The appellate court is directed to reconsider its judgment in light of Langenhorst v. Norfolk Southern Ry. Co., case No. 99924, 219 Ill.2d 430, 302 Ill.Dec. 363, 848 N.E.2d 927, 2006 WL 487878 (03/02/06), and Gridley v. State Farm Mutual Automobile Insurance Co., 217 Ill.2d 158, 298 Ill.Dec. 499, 840 N.E.2d 269 (2005), to determine if a different result is warranted.
KARMEIER, J., took no part.